Case: 12-1484   Document: 22    Page: 1   Filed: 11/27/2012




          NOTE: This order is nonprecedential.

   muiteb ~tate~ qcourt of §ppeaI~
       for tbe jfeberaI qcircuit

 INSTITUT PASTEUR & UNIVERSITE PIERRE ET
              MARIE CURIE,
                Appellant,

                           v.
        DAVID J. KAPPOS, DIRECTOR,
   UNITED STATES PATENT AND TRADEMARK
                  OFFICE,
                  Appellee,

                         AND

          PRECISION BIOSCIENCES, INC.,
                    Appellee.


                     2012-1484
            (Reexamination No. 95/000,427)


    Appeal from the United States Patent and Trademark
    Office, Board of Patent Appeals and Interferences.




 INSTITUT PASTEUR & UNIVERSITE PIERRE ET
              MARIE CURIE,
Case: 12-1484   Document: 22     Page: 2   Filed: 11/27/2012




INSTITUT PASTEUR & UNIVERSITE V. KAPPOS                 2

                       Appellant,

                            v.
        DAVID J. KAPPOS, DIRECTOR,
   UNITED STATES PATENT AND TRADEMARK
                  OFFICE,
                  Appellee,

                          AND

          PRECISION BIOSCIENCES, INC.,
                    Appellee.


                      2012-1485
             (Reexamination No. 95/000,443)


    Appeal from the United States Patent and Trademark
    Office, Board of Patent Appeals and Interferences.



 INSTITUT PASTEUR & UNIVERSITE PIERRE ET
              MARIE CURIE,
                Appellant,

                           v.
        DAVID J. KAPPOS, DIRECTOR,
   UNITED STATES PATENT AND TRADEMARK
                  OFFICE,
                  Appellee,

                          AND

          PRECISION BIOSCIENCES, INC.,
Case: 12-1484    Document: 22       Page: 3   Filed: 11/27/2012




3                  INSTITUT PASTEUR & UNIVERSITE V. KAPPOS

                        Appellee.


                      2012-1486
             (Reexamination No. 95/000,490)


     Appeal from the United States Patent and Trademark
     Office, Board of Patent Appeals and Interferences.



    INSTITUT PASTEUR & UNIVERSITE PIERRE ET
                 MARIE CURIE,
                   Appellant,

                       v.
          DAVID J. KAPPOS, DIRECTOR,
     UNITED STATES PATENT AND TRADEMARK
                    OFFICE,
                        Appellee,

                          AND

          PRECISION BIOSCIENCES, INC.,
                    Appellee.


                      2012-1487
             (Reexamination No. 95/000,491)


     Appeal from the United States Patent and Trademark
     Office, Board of Patent Appeals and Interferences.
Case: 12-1484      Document: 22     Page: 4   Filed: 11/27/2012




INSTITUT PASTEUR & UNIVERSITE V. KAPPOS                        4
                        ON MOTION


  Before RADER, Chief Judge, LOURIE and SCHALL, Circuit
                         Judges.
SCHALL, Circuit Judge.

                          ORDER
   The Director of the United States Patent and Trade-
mark Office (USPTO) moves without opposition to dismiss
appeal no. 2012-1484, to dismiss certain claims from the
patent at issue in appeal no. 2012-1487, and to dismiss
appeal no. 2012-1486 on the ground of mootness. Institut
Pasteur & Universite Pierre et Marie Curie opposes with
regard to appeal nos. 2012-1486-87.

    We deem it the better course for the parties to address
these issues in the briefs

      Upon consideration thereof,

      IT Is ORDERED THAT:

    (1) The motion to dismiss is granted only to the ex-
tent that appeal no. 2012-1484 is dismissed.
      (2) All other motions are denied.

     (3) Appellant's brief is due within 21 days of the date
of this order.
                                     FOR THE COURT
                                      /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s26
Case: 12-1484   Document: 22    Page: 5     Filed: 11/27/2012




5                 INSTITUT PASTEUR & UNIVERSITE V. KAPPOS

Issued As A Mandate (as to 12-1484 only):   NOV 2? 2012